DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al., US PG-Pub 2020/0301547, hereinafter Mori, utilizing Continuation date of 14 December 2017.
Regarding Claim 1, Mori teaches a sensor device (touch panel input system 1) comprising: 
an electrostatic capacitive touch panel (touch panel device 10); and 
an input device (operation knob 100) mounted on the touch panel (Figs. 1(a)-4(b), and corresponding descriptions; [0032]), 
wherein the input device comprises: 
a knob (operation knob 100) rotatably disposed about a rotation axis ([0032]-[0033], noting the knob performs a rotation operation); and 
a first conductor (cushion member 131) held by the knob (Figs. 2-4(b), and corresponding descriptions) and being in contact with the touch panel in a part of a circumference about the rotation axis (Figs. 2-4(b), and corresponding descriptions; [0035]).
Regarding Claim 2, Mori teaches the sensor device of claim 1, further comprising a second conductor (cushion member 133) held by the knob (Figs. 2-4(b), and corresponding descriptions) and being apart from the first conductor (Figs. 2-4(b), and corresponding descriptions), 
wherein the second conductor contacts the touch panel as the knob is pressed (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 3, Mori teaches the sensor device of claim 2, wherein one conductor of the first conductor and the second conductor extends along the Figs. 2-4(b), and corresponding descriptions), and 
another conductor (cushion member 132) of the first conductor and the second conductor is located in the notch (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 7, Mori teaches the sensor device of claim 2, wherein the second conductor extends along the circumference (Figs. 2-4(b), and corresponding descriptions), and 
a width along the circumference of the second conductor is greater than or equal to a width along the circumference of the first conductor (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 8, Mori teaches the sensor device of claim 7, wherein the width along the circumference of the second conductor is greater than or equal to 1/2 of the circumference (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 9, Mori teaches the sensor device of claim 2, wherein the first conductor extends along the circumference (Figs. 2-4(b), and corresponding descriptions), and 
a width along the circumference of the first conductor is greater than or equal to a width along the circumference of the second conductor (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 10, Mori teaches the sensor device of claim 9, wherein the width along the circumference of the first conductor is greater than or equal to 1/2 of the circumference (Figs. 2-4(b)
Regarding Claim 11, Mori teaches an input device (operation knob 100) mounted on an electrostatic capacitive touch panel (touch panel device 10) comprising: 
a knob (operation knob 100) rotatably disposed about a rotation axis ([0032]-[0033], noting the knob performs a rotation operation); and 
a first conductor (cushion member 131) held by the knob (Figs. 2-4(b), and corresponding descriptions) and being in contact with the touch panel in a part of a circumference about the rotation axis (Figs. 2-4(b), and corresponding descriptions; [0035]).
Regarding Claim 12, More teaches the input device of claim 11, further comprising a second conductor (cushion member 133) held by the knob (Figs. 2-4(b), and corresponding descriptions) and being apart from the first conductor (Figs. 2-4(b), and corresponding descriptions), 
wherein the first conductor and the second conductor are located on a same circumference (Figs. 2-4(b), and corresponding descriptions), and 
the second conductor contacts the touch panel as the knob is pressed (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 13, Mori teaches the input device of claim 12, wherein the second conductor extends along the circumference (Figs. 2-4(b), and corresponding descriptions), and 
a width along the circumference of the second conductor is greater than or equal to a width along the circumference of the first conductor (Figs. 2-4(b)
Regarding Claim 14, Mori teaches the input device of claim 13, wherein the width along the circumference of the second conductor is greater than or equal to 1/2 of the circumference (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 15, Mori teaches the input device of claim 12, wherein the first conductor extends along the circumference (Figs. 2-4(b), and corresponding descriptions), and 
a width along the circumference of the first conductor is greater than or equal to a width along the circumference of the second conductor (Figs. 2-4(b), and corresponding descriptions).
Regarding Claim 16, Mori teaches the input device of claim 15, wherein the width along the circumference of the first conductor is greater than or equal to 1/2 of the circumference (Figs. 2-4(b), and corresponding descriptions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 3 above, and further in view of Sasaki et al., US PG-Pub 2020/0233521, hereinafter Sasaki, utilizing Continuation date of 11 October 2017.
Regarding Claim 4, Mori teaches the sensor device of claim 3. 

wherein a space along the circumference between the first conductor and the second conductor is greater than or equal to a space between the detection electrodes adjacent to each other, and is less than or equal to 1/2 of the circumference.
Sasaki teaches wherein the touch panel comprises a plurality of drive electrodes (Sasaki: driving electrode patterns 51) and a plurality of detection electrodes (Sasaki: receiving electrode patterns 52) crossing the drive electrodes (Sasaki: Figs. 5A-5B, and corresponding descriptions; [0069]), 
wherein a space along the circumference between the first conductor and the second conductor is greater than or equal to a space between the detection electrodes adjacent to each other (Sasaki: Figs. 5A-5B, and corresponding descriptions), and is less than or equal to 1/2 of the circumference (Sasaki: Figs. 5A-5B, and corresponding descriptions).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the electrodes taught by Sasaki into the device taught by Mori in order to more accurately determine the location of the user’s input (Sasaki: [0072]), thereby providing a higher quality user experience.
Regarding Claim 5, Mori teaches the sensor device of claim 3.
However, Mori does not explicitly teach wherein the touch panel comprises a plurality of drive electrodes and a plurality of detection electrodes crossing the drive electrodes, and 

Sasaki teaches wherein the touch panel comprises a plurality of drive electrodes (Sasaki: driving electrode patterns 51) and a plurality of detection electrodes (Sasaki: receiving electrode patterns 52) crossing the drive electrodes (Sasaki: Figs. 5A-5B, and corresponding descriptions; [0069]), and 
a width along the circumference of the other conductor is greater than or equal to 1 time but less than or equal to 2 times a width of the drive electrode (Sasaki: Figs. 5A-5B, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the electrodes taught by Sasaki into the device taught by Mori in order to more accurately determine the location of the user’s input (Sasaki: [0072]), thereby providing a higher quality user experience.
Regarding Claim 6, Mori, as modified by Sasaki, teaches the sensor device of claim 4, further comprising a sensor controller (Sasaki: touch sensor 3), wherein the sensor controller is configured to transmit a drive signal to the drive electrodes (Sasaki: [0069]-[0070]), receive a sensor signal from the detection electrodes (Sasaki: [0069]-[0070]), and detect rotation information of the knob and pressing information of the knob (Sasaki: [0069]-[0078]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627